                                                                           ;.L. ;jiSTr?.Ci COUlff
                       IN THE UNITED STATES DISTRICT COURT                    ^ ,v/Ah::!AH OlV
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION                      2jiS5Pf? IR PH |:55

                                                                              SO, DiSrJflr QA.
 UNITED STATES OF AMERICA,

                Plaintiff,                         CRIMINAL ACTION NO.: 4:18CR268


        V.




 JEFFERY ALLMOND, JR.,

                Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by Lloyd D. Murray,

Sr., counsel for Defendant Jeffery Allmond, Jr., for the dates of April 18, 2019 through and

including April 22, 2019; May 24, 2019 through and including May 29, 2019; and July 24, 2019

through and including August 6, 2019. (Doc. 41.) After careful consideration, said Motion is

GRANTED.



       SO ORDERED,this       iJiLay of April, 2019.


                                                    CHRISTOPHER L. RAY
                                                    MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
